COLLINS, J.
At the time the court below heard the arguments of counsel upon the demurrers of defendants in Anderson v. Seymour, supra, page 358, it took under consideration an application made by the receivers for leave of the court to institute proceedings to enforce the stockholders’ liability. This application was opposed by the creditor Anderson upon two grounds: First, because she had already commenced an action for the same purpose, which was then pending; and, second, that, for reasons discussed and disposed of in the opinion just referred to, the receivers could not be authorized as requested, and could not legally maintain such proceedings, if empowered so to do by the district court. The objections were overruled, and an order made directing the receivers to enforce the stockholders’ liability. This appeal taken by the creditor Anderson is from such order. It is not an appealable order, under any of the subdivisions of G. S. 1894, § 6140. And in addition to this the matter is disposed of on its merits in Anderson v. Seymour, supra.
In conclusion, it is proper to say that ordinarily it is unnecessary for receivers to make the application for leave to enforce a stockholder’s liability. Ueland v. Haugan, supra, page 349. See, also, Maxwell v. Northern, supra, page 334. What is the proper practice under conditions such as were here presented, we do not decide.
Appeal dismissed.